Lazer, J.,
dissents and votes to affirm the order, with the following memorandum: It is undisputed that the complainant had a close look at her assailant and heard his voice at the time of the assault upon her. Subsequently, upon being taken to the appellant’s home by a detective, she recognized appellant’s voice before seeing him and then identified him as soon as he came into view. In adjudicating the appellant a juvenile delinquent, the Family Court concluded that the alibi testimony offered on his behalf had been orchestrated. The majority believes that reversal is required because the testimony of the alibi witnesses has created a reasonable doubt. I disagree. The credibility issues here were particularly appropriate for determination by the trier of the facts (see People v Putnam, 55 AD2d 608). The majority has focused on the fact that in rejecting the testimony of one of the alibi witnesses, the Family Court failed to mention her demeanor or any equivocal answers or lack of candor on her part. Indeed, the Family Court’s conclusion was even stronger—for it found that the testimony of all *591the alibi witnesses was "beyond reasonable credibility.” On this record, we should not disturb the trier’s adjudication.